DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-20 are withdrawn from consideration due to a restriction requirement. A complete action on the merits of pending claims 1-14 follows herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1) in view of Frankhouser et al. (hereinafter “Frankhouser”) (US 2016/0374723 A1).
Regarding claims 1 and 7, Mathonnet teaches
an ultrasonic blade (Fig. 1 and 2, Char. 21: ultrasonic end effector; and Page 3, Col. 1, Par. [0028]: end effector (21) can take the form of a blade); 
an ultrasonic transducer acoustically coupled to the ultrasonic blade (Fig. 1, Char. 30: transducer), the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal (Page 2, Col. 2, Par. [0024]); and 
a control circuit coupled to the ultrasonic transducer (Fig. 2, Char. 54: controller; controller (54) is part of generator (14) which is coupled to transducer (30)),, the control circuit configured to: 
(Page 2, Col. 2, Par. [0024])
Mathonnet does not explicitly teach the control circuit is configured to:
apply the drive signal to the ultrasonic transducer at a plurality of frequencies over a frequency range;
determine a first resonant frequency of the ultrasonic electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting from the drive signal are in phase; 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue; and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency.
Frankhouser, in a similar field of endeavor, teaches a control circuit configured to:
apply the drive signal to the ultrasonic transducer at a plurality of frequencies over a frequency range (Page 17, Col. 1-2, Par. [0188]: To determine the reference resonant frequency, the microprocessor can perform a frequency sweep”);
determine a first resonant frequency of the ultrasonic electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting (Page 17, Col. 1-2, Par. [0188]: the frequency sweep can be used to determine the impedance magnitude (voltage amplitude and current amplitude ratio) and phase (relative phase between the voltage and current signals). The resonant frequency can be selected as the frequency corresponding to a predetermined phase angle (e.g. 0).); 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue (Fig. 23 and Page 13, Col. 1-2, Par. [0151]-[0155]: Device can measure the resonant frequency as the sharps/penetrating member comes into contact with different media.); and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency. (Page 14, Col. 2 Par. [0165] – Page 15, Col. 1, Par. [0166]: The change in electromechanical properties (difference between the first and second resonant frequencies) can be compared to predetermined values in a database associated with a particular event or tissue.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and configure the control circuit to determine a first and second frequency as the ultrasonic end effector (21) is in contact with air and tissue respectively, and then compare the two frequencies to determine a tissue composition of the tissue being treated. Detecting the tissue composition of the tissue 
Regarding claims 8 and 14, Mathonnet teaches
An ultrasonic generator (Fig. 1 and 2, Char. 14: ultrasonic generator module) connectable to an ultrasonic electromechanical system (Fig. 1 and 2, Char. 12: ultrasonic instrument) comprising an ultrasonic blade (Fig. 1 and 2, Char. 21: ultrasonic end effector; and Page 3, Col. 1, Par. [0028]: end effector (21) can take the form of a blade) and an ultrasonic transducer acoustically coupled to the ultrasonic blade (Fig. 1, Char. 30: transducer), the ultrasonic generator comprising: 
a control circuit couplable to the ultrasonic transducer (Fig. 2, Char. 54: controller; controller (54) is part of generator (14) which is coupled to transducer (30)), 
the control circuit configured to: 
apply a drive signal to the ultrasonic transducer to cause the ultrasonic transducer to oscillate the ultrasonic blade (Page 2, Col. 2, Par. [0024]);
		Mathonnet does not explicitly teach the control circuit is configured to: 
apply the drive signal to the ultrasonic transducer at a plurality of frequencies across a frequency range; and 
determine a first resonant frequency of the ultrasonic electromechanical system according to a frequency within the frequency range at which a voltage signal and a 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue; and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency.
Frankhouser, in a similar field of endeavor, teaches a control circuit configured to: 
apply the drive signal to the ultrasonic transducer at a plurality of frequencies across a frequency range; and (Page 17, Col. 1-2, Par. [0188]: To determine the reference resonant frequency, the microprocessor can perform a frequency sweep”)
determine a first resonant frequency of the ultrasonic electromechanical system according to a frequency within the frequency range at which a voltage signal and a current signal of the ultrasonic electromechanical system resulting from the drive signal are in phase. (Page 17, Col. 1-2, Par. [0188]: the frequency sweep can be used to determine the impedance magnitude (voltage amplitude and current amplitude ratio) and phase (relative phase between the voltage and current signals). The resonant frequency can be selected as the frequency corresponding to a predetermined phase angle (e.g. 0).); 
determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue (Fig. 23 and Page 13, Col. 1-2, Par. [0151]-[0155]: Device can measure the resonant frequency as the sharps/penetrating member comes into contact with different media.); and 
determine a tissue composition of the tissue according to a comparison between the first resonant frequency and the second resonant frequency. (Page 14, Col. 2 Par. [0165] – Page 15, Col. 1, Par. [0166]: The change in electromechanical properties (difference between the first and second resonant frequencies) can be compared to predetermined values in a database associated with a particular event or tissue.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and configure the control circuit to determine a first and second frequency as the ultrasonic end effector (21) is in contact with air and tissue respectively, and then compare the two frequencies to determine a tissue composition of the tissue being treated. Detecting the tissue composition of the tissue being treated would allow for the device and/or user to adjust and apply the most optimal operation parameters as suggested in Page 16, Col. 2, Par. [0181] of Frankhouser where the feedback subsystem can adjust power delivery to the actuator according to the detected tissue type. By selecting operation parameters for the current tissue composition, the device would be more efficient in its treatment delivery.
Regarding claims 3 and 10, Mathonnet, as applied to claims 1 and 8 respectively above, does not explicitly teach the control circuit is configured to adjust an operational parameter of the ultrasonic surgical electromechanical system according to the tissue composition.
		Frankhouser, in a similar field of endeavor, teaches the control circuit is configured to adjust an operational parameter of the ultrasonic surgical electromechanical system according to the tissue composition. (Page 16, Col. 2, Par. [0181]: The feedback subsystem (2400), upon comparing the measured values with the stored values, can automatically adjust the power delivery to the actuator)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and configure the control circuit to adjust an operational parameter of the ultrasonic instrument (12) according to the tissue composition. Doing so would improve safety and efficiency when using the device as different tissue compositions (e.g. muscle and bone) require different operating parameters (e.g. power output) for safely and efficiently effecting treatment. 
Regarding claims 6  and 13, Mathonnet, as applied to claims 1 and 8 respectively above, teaches a memory operably connected to the controller (54) (Page 3, Col. 2, Par. [0035])
		Mathonnet does not explicitly teach
the memory stores a plurality of tissue compositions according to resonant frequency shift; 
wherein the control circuit is configured to determine the tissue composition of the tissue by retrieving from the memory which of the plurality of tissue compositions corresponds to a difference between the first resonant frequency and the second resonant frequency.
Frankhouser, in a similar field of endeavor, teaches
(Page 14, Col. 2 Par. [0165] – Page 15, Col. 1, Par. [0166]: referencing a database that contains predetermined values corresponding to electromechanical properties or change thereof that are representative a particular event or tissue.); 
wherein the control circuit is configured to determine the tissue composition of the tissue by retrieving from the memory which of the plurality of tissue compositions corresponds to a difference between the first resonant frequency and the second resonant frequency. (Page 14, Col. 2 Par. [0165] – Page 15, Col. 1, Par. [0166]: referencing a database that contains predetermined values corresponding to electromechanical properties or change thereof that are representative a particular event or tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathonnet to incorporate the teachings of Frankhouser and store a plurality of tissue compositions according to resonant frequency shift within a memory of the device so that the control circuit can use those values to determine the tissue composition currently in contact with the ultrasonic end effector (21). Doing so would make the device more efficient by allowing the device to automatically detect the tissue composition being treated rather than requiring the surgeon/user to manually input that information into the device, saving time and effort.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1) in view of Frankhouser (US 2016/0374723 A1) and further in view of Phillips (US 20170312456 A1).
Regarding claims 2 and 9, the respective combinations of Mathonnet in view of Frankhouser, as applied to claims 1 and 8 above, do not explicitly teach the tissue composition comprises a tissue-to-elastin ratio.
Phillips, in a similar field of endeavor, teaches the tissue composition comprises a tissue-to-elastin ratio. (Page 5, Col. 1, Par. [0036])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser to incorporate the teachings of Phillips and allow the device to determine the tissue-to-elastin ratio as part of the tissue composition determination. Determining the elastin ratio within tissue would allow the device/user to determine mechanical properties such as the elasticity of the tissue as well as the frequency necessary to treat said tissue. (Page 5, Col. 1, Par. [0036])
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1) in view of Frankhouser (US 2016/0374723 A1) and further in view of Houser et al. (hereinafter “Houser”) (US 2012/0116391 B1).
Regarding claims 4 and 11, the respective combinations of Mathonnet in view of Frankhouser, as applied to claims 3 and 10 above, do not explicitly teach the operational parameter comprises at least one of a tissue temperature threshold, a warming time of the ultrasonic blade, or an ultrasonic blade temperature threshold.
ultrasonic blade temperature threshold. (Page 15, Col. 2 – Page 16, Col. 1, Par. [0114]: maximum or minimum end effector temperature is a user adjustable setting)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser to incorporate the teachings of Houser and allow at least one of the operational parameters adjusted by the control circuit according to tissue composition to include an ultrasonic blade temperature threshold. By allowing the control circuit to select a maximum temperature for the ultrasonic end effector (21), the risk of the ultrasonic end effector (21) overheating due to friction to a temperature that would cause excess damage to the treatment site is greatly reduced.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathonnet (US 2011/0213397 A1) in view of Frankhouser (US 2016/0374723 A1) and further in view of WARNKING (US 2016/0287912 A1).
Regarding claims 5 and 12, the respective combinations of Mathonnet in view of Frankhouser, as applied to claims 1 and 8 above, do not explicitly teach the control circuit is configured to control the ultrasonic transducer to oscillate the ultrasonic blade at a nontherapeutic frequency to determine the first resonant frequency and the second resonant frequency.
(Fig. 1, Char 104: control unit) configured to control an ultrasonic transducer to oscillate an ultrasonic blade at a nontherapeutic frequency (Page 10, Col. 2, Claim 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Mathonnet/Frankhouser to incorporate the teachings of WARNKING and allow the ultrasonic transducer (30) to oscillate an ultrasonic end effector (21) at a nontherapeutic frequency at a power level less than a power level of the therapeutically effective ultrasonic energy. Using a nontherapeutic frequency at a power level less than a power level of the therapeutically effective ultrasonic energy while determining the first and second resonant frequencies would improve the safety features of the device by preventing the accidental damage or “treatment” of tissue outside the target tissue area while determining the first and second resonant frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794